Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I and Species I, claims 1-9, in the reply filed on 10/21/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first glass pane" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.  It is presumed that “inner” would replace the term “first”.

Double Patenting
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,495,305. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6-9 (claim 9 as understood) are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schibley (US2877761), which shows all of the claimed limitations.  Schibley shows: 
1. (Original) A method of assembling an oven door having an inner frame 11 and an outer frame 12 spaced from each other to define a gap (fig. 2,5,6), the method comprising: compressively retaining a first pair of opposing sides of an innermost glass panel 18 directly against flanges corresponding with a first pair of brackets 21,36 coupled to the inner frame (fig. 2,5,6).  
2. (Original) The method of claim 1, further comprising not compressively retaining a second pair of opposing sides of the innermost glass panel by the flanges (fig. 2,5,6; compression only in the horizontal direction and not the vertical direction.  
4. (Original) The method of claim 1, further comprising compressing the inner glass panel between the flanges and an inner frame flange 15 extending from the inner frame (fig. 5,6).  
6. (Original) The method of claim 1, further comprising coupling an outer glass panel 18 to the first pair of brackets 21 (fig. 2,5,6).  
7. (Original) The method of claim 6, further comprising retaining the outer glass panel between the first pair of brackets 21 and a second pair of brackets 36 (fig. 2,5,6).  
8. (Original) The method of claim 7, further comprising forming an air gap 14 between the first glass panel and the outer glass panel (fig. 2).  
9. (Original) The method of claim 8, further comprising spacing the first glass panel from the outer glass panel to define a width of the air gap equal to a length of a leg 21 extending from the first pair of bracket 21 (fig. 2,5,6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schibley (US2877761), which discloses substantially all of the claimed limitations.  
Schilbley teaches the invention as described above but fails to explicitly teach the not including a gasket.
Official Notice is given that not using a gasket in mounting glass panels is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for reducing manufacturing costs.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not incorporate a gasket into the invention disclosed by Schilbley, so as to provide for reducing manufacturing costs.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.



Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

November 17, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762